Citation Nr: 0515246	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1963 to March 1965.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim of entitlement to 
service connection for a right knee disability, characterized 
as the residuals of Osgood-Schlatter disease, and 
osteochondritis of the tibial tubercle.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	The veteran had a pre-existing right knee condition prior 
to his entry into active service, and this disorder was noted 
when he was examined for service.

3.	The veteran's pre-existing right knee condition did not 
undergo an increase in severity during service beyond the 
natural progression of the condition.


CONCLUSION OF LAW

Service connection for a right knee disability, characterized 
as the residuals of Osgood-Schlatter disease, and 
osteochondritis of the tibial tubercle, is not warranted. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303(c) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In a May 2002 letter, the RO informed 
the veteran of the evidence necessary to prove entitlement to 
service connection for his disability claim. The RO informed 
the veteran that to establish entitlement, he will need to 
obtain evidence to show that he has a current disability, and 
that this disability has a relationship with an injury or 
disease that began in or was made worse during service, or an 
event in service causing injury or disease.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide. See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its May 2002 
letter, the RO informed the veteran that it would assist him 
in obtaining things such as medical records, treatment 
records, employment records, records from federal agencies, 
and any other records it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the May 2002 
letter, the RO instructed the veteran to provide information 
about any person or agency who may have additional evidence. 
Specifically, the RO requested the veteran to complete VA 
Form 21-4142, to provide information including the name, 
address, and dates involved, of individuals and facilities 
who may have records that could help the RO decide the claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the May 2002 letter, the 
RO instructed the veteran to send in the requested 
information as soon as possible, within a designated period 
of time. It also informed him that failure to timely submit 
the requested information would result in adjudication of his 
claim based only on the evidence received.

Throughout the adjudication process and in the May 2002 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. When the appellant has provided information about 
where he was treated for his claimed condition, VA has 
obtained the records. In his application for benefits filed 
in November 2001, and in his subsequently submitted 
statements, the veteran does not identify a treating 
physician or hospital for his right knee condition.

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background

The veteran's June 1963 enlistment examination report noted 
that he had a pre-service history of Osgood-Schlatter 
disease. However, the examining physician diagnosed the 
condition as "NCD" (not considered disabling). In November 
1963, the veteran was examined again and found physically 
qualified to perform active duty.

During service in December 1963, the veteran fell and was 
treated for severe pain in his left knee. His prior history 
of Osgood-Schlatter disease was again noted in the treatment 
notes. The veteran was given whirlpool treatment, along with 
ice and bandages, and recommended for light duty.

In June 1964, the veteran was treated again for pain in the 
knees that had grown worse in the past few days. Treatment 
notes indicated a 3-year history of Osgood-Schlatter disease. 
It was noted that he was currently 18 years old, and 
displaying symptoms of Osgood-Schlatter disease. Treatment 
involved wrapping both knees in padded bandages.

In July 1964, examination of the veteran's knees indicated 
that there was evidence of recent and old osteochondrosis of 
both tibial tubercles. The mottling on the left knee appeared 
to be more acute, while the mottling on the right knee 
appeared to be healing. The noted impression was bilateral 
Osgood-Schlatter disease. Treatment notes indicated that 
symptoms had subsided and the veteran no longer had 
difficulty in walking. He was instructed to return to duty.

In January 1965, the Board of Medical Survey offered the 
opinion that the veteran did not meet the minimum standards 
for enlistment or induction. The veteran was found unsuitable 
for further service by reason of physical disability. The 
Board noted that the disability was neither incurred in, nor 
aggravated by the period of active service. He was 
subsequently recommended for and received a discharge.

VA conducted an examination in July 2004 with a review of the 
claims folder. In the report, the examiner noted the 
veteran's history of knee problems, including his claimed 
increase of knee pain during service. The veteran reported 
that he started having pain in both knees during boot camp 
and had to use crutches. He reported that he performed a lot 
of activities where his knees were used, and eventually 
developed a bony lump in the front of his knee during 
service, which gradually grew in size. He indicated that 
prior to service, his knees "may have been somewhat sore."

Upon examination, the examiner noted that the veteran was 
able to walk normally. The examiner noted that the right knee 
had some bony swelling with mild effusion. Patellar position 
was normal, with no tenderness, and ligaments were stable. 
McMurray, Drawer, and Lachman tests were negative. Range of 
motion was 0-140 degrees with normal power of 5/5. The 
examiner diagnosed the veteran with a history of subjective 
complaint of pain in the knees, and reported that X-rays of 
both knees revealed the residuals of bilateral Osgood-
Schlatter disease, with a bony lump in front of the tibial 
tubercle.

The examiner indicated that he reviewed the claims folder as 
well as the general remarks in preparation for the 
examination. He offered the opinion that the initial onset of 
the Osgood-Schlatter condition was at a very early age, 
during adolescence, and opined that there was no increase in 
severity of the disability during service, and that the 
symptomatology was within the natural progression of the 
disorder.





Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (2004).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2004). Here, the veteran's history of a knee condition, 
characterized as Osgood-Schlatter disease, was clearly noted 
in his service entrance examination report, notwithstanding 
the notation that it was not considered disabling at the 
time. Therefore, the veteran's right knee condition will be 
considered to have pre-existed service.

A pre-existing disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service. This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004). Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened. Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

Here, the veteran has been offered the notice and opportunity 
to provide medical evidence that the pre-existing condition 
permanently worsened as a result of service. His application 
for benefits did not indicate any post-service treatment for 
his knees. He was provided a VCAA letter in May 2002 that 
requested additional evidence showing a permanent 
aggravation, but he has not indicated that any records are 
available which should be obtained.

VA conducted an examination in July 2004 that reviewed the 
case folder and the veteran's contentions regarding his 
service aggravation of the condition. The examiner's 
diagnosis and impression was a pre-existing Osgood-Schlatter 
disease that developed prior to service during adolescence, 
that did not increase in severity beyond the natural 
progression of the disorder.

Despite the veteran's contentions that he permanently 
aggravated his knees during service, he is not competent to 
render such a medical opinion. The veteran is competent to 
describe symptoms he had during service, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause. 38 C.F.R. § 3.159(a) 
(2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Notwithstanding the veteran's own opinion as to the 
progression of his current disability, the lack of a 
competent medical opinion indicating permanent aggravation of 
the disability outweighs the veteran's contention. For that 
reason, the veteran's claim must be denied.  
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a hearing loss 
disability of the left ear must be denied. 38 U.S.C.A § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to service connection for a right knee 
disability, characterized as the residuals of Osgood-
Schlatter disease, and osteochondritis of the tibial 
tubercle, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


